Citation Nr: 0525073	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for disorders of the 
head, neck, low back, bilateral knees and hips, claimed as 
residuals of injuries sustained in a motor vehicle accident 
in service.  

2.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from October 1953 to September 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  

Although the veteran initially requested a hearing before a 
Veterans' Law Judge to be held at the RO, he withdrew this 
request in correspondence of August 2003.  

The Board remanded the appeal in January 2004 for development 
since completed as to the claims adjudicated on the merits 
herein.  

In April 2005, the veteran submitted a February 2005 private 
medical statement of J. J. Dougherty, D.O., which regards 
claims of service connection for residuals of a motor vehicle 
accident in service.  In August 2005, the Board requested 
that the veteran submit a signed waiver of regional office 
adjudication so as to permit initial Board review of this 
additional evidence, as is required by 38 C.F.R. 
§ 20.1304(c).  However, the veteran's August 2005 reply did 
not include the requested waiver.  Accordingly, as promised 
in the Board's August 2005 waiver request letter, this matter 
is remanded for the issuance of a supplemental statement of 
the case (SSOC), to include consideration of the February 
2005 evidence.  

The issues of entitlement to service connection for disorders 
of the head, neck, low back, bilateral knees and hips, 
claimed as residuals of injuries sustained in a motor vehicle 
accident in service are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his bilateral hearing loss and tinnitus claims 
of service connection, explained to him who was responsible 
for submitting such evidence, and obtained and developed all 
other evidence necessary for an equitable disposition of 
these two claims.  

2.  The veteran's right ear sensorineural, high frequency 
hearing loss and left ear mixed hearing loss are first shown 
many years after his separation from service, and are not the 
result of the veteran's service, including any acoustic 
trauma therein.  

3.  The veteran's tinnitus is first shown many years after 
his separation from service and is not the result of service, 
including any acoustic trauma therein.  


CONCLUSIONS OF LAW

1.  Neither right ear sensorineural, high frequency hearing 
loss, nor left ear mixed hearing loss, was incurred in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.385 (2004).  

2.  Tinnitus was not incurred in active military service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In the case on appeal, the RO issued a VCAA notice 
letter to the veteran in September 2002 regarding the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus.  This VCAA notice advised the veteran of 
what evidence would substantiate the claims of service 
connection for bilateral hearing loss and tinnitus, and of 
the specific allocation of responsibility for obtaining such 
evidence.  The VCAA notice was provided to the veteran prior 
to the RO's initial adjudication of the claims in October 
2002.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the bilateral 
hearing loss and tinnitus claims on appeal would not be 
prejudicial to the claimant.  

The requirements with respect to the content of the VCAA 
notice were met as well in this case as to bilateral hearing 
loss and tinnitus.  VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate these claims; (2) inform 
the claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The content of the September 2002 VCAA notice letter, as with 
a second VCAA letter of April 2004, complies with all 
pertinent VA law and regulations with regard to bilateral 
hearing loss and tinnitus.  The April 2001 VCAA notice letter 
provided the veteran of the information needed to 
substantiate these claims, and the veteran's reply is of 
record, along with arguments of his representative.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (Pre-VCAA 
case holding that where claimant was advised of the need to 
submit competent medical evidence indicating that his skin 
disorders meet the specific criteria for the at least the 
next higher evaluation).  The record also indicates that the 
veteran was provided with a copy of the October 2002 RO 
rating decision, the February 2003 statement of the case 
(SOC) and the March 2005 supplemental statement of the case 
(SSOC), each of which set forth the general requirements of 
applicable law pertaining to evidence to support the claims 
of service connection for bilateral hearing loss and 
tinnitus.  

VA has obtained copies of all identified records noted by the 
veteran throughout the pendency of this matter since the 
inception of the claims of service connection for bilateral 
hearing loss and tinnitus.  38 U.S.C.A.§ 5103A.  

Therefore, the Board finds that the duty to assist has been 
satisfied.  It appears that VA has done everything reasonably 
possible to notify and assist the veteran, and further delay 
of the appellate review of this case by the Board would serve 
no useful purpose.  The veteran was afforded a VA audiologic 
examination in August 2004, which is not supportive of the 
hearing loss or tinnitus claims.  Accordingly, in the 
circumstances of this case, additional efforts in accordance 
with the VCAA would serve no useful purpose.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

Requirements For Service Connection for Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

Analysis -- Hearing Loss 

Service medical records are silent for any complaint, 
treatment or diagnosis of hearing impairment or tinnitus in 
service.  Spoken voice testing was 15/15 on examinations both 
at entry and at separation from service in 1953 and 1956.  

The post service medical evidence of record shows no 
treatment for hearing loss or tinnitus for many years (more 
than three decades) after the veteran's separation from 
service in 1956.  On private audiology examination in March 
2003, the veteran was found to have "normal values."  No 
diagnosis was given. 

The VA afforded the veteran a VA audiologic examination in 
August 2004.  Audiometric testing of August 2004 revealed 
pure tone (air conduction) thresholds for the frequencies 
1,000, 2,000, 3,000 and 4,000 hertz (Hz) of 40, 45, 55 and 70 
decibels in the right ear, for an average of 53 decibels, and 
35, 40, 65 and 75 decibels in the left ear, for an average of 
54 decibels.  Speech discrimination ability was 94 percent 
correct in both ears.  The diagnosis was mild to severe 
sensori-neural hearing loss (from 1,000 to 4,000 Hz) and a 
mild to severe mixed (mixed-type) hearing loss in the left 
ear.  

The August 2004 VA report includes medical nexus opinions 
which weigh heavily against the claims adjudicated on appeal.  
After a review of both the veteran's documented and reported 
medical history, the VA examiner was of the opinion that the 
veteran's right and left ear hearing losses were less likely 
than not related to the veteran's prior military service, 
including any acoustic trauma he probably was exposed to in 
service.  The VA examiner explained that while the veteran 
was likely to have had some noise exposure in service from 
1953 to 1956, he also had noise exposure for an extended 
period of time after service, while working in construction 
and as a police officer for 23 years.  The examiner was also 
of the opinion that the veteran's left ear mixed hearing loss 
is not the sort of hearing loss typical for any association 
with noise exposure.  Finally, the examiner indicated that 
the veteran's tinnitus might be the result of two of the 
veteran's medications ( Naprosyn and Lisinopril), but that it 
is less likely than not related to the veteran's prior 
service.  

In this case, the veteran meets the VA definition for hearing 
loss, as defined by 38 C.F.R. § 3.385, Diagnostic Code 6100.  
However even though hearing loss was diagnosed on VA 
examination, the medical evidence of record, including 
service medical records, post-service medical records and the 
August 2004 VA medical opinion evidence, demonstrates that 
the veteran's hearing loss and tinnitus are not the result of 
his prior military service.  With no showing of hearing loss 
or tinnitus in service or within one year of separation from 
service, and with all of the remaining medical evidence 
demonstrating that the current hearing loss and tinnitus are 
not the result of service, the claims of service connection 
for bilateral hearing loss and tinnitus must fail on all 
bases.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claims of service 
connection for bilateral hearing loss and tinnitus, as set 
forth above, and, therefore, reasonable doubt is not for 
application.  


ORDER

The claim of service connection for bilateral hearing loss is 
denied.  

The claim of service connection for tinnitus is denied.  


REMAND

In regard to the claims of service connection for disorders 
of the head, neck, low back, bilateral knees and hips, 
claimed as residuals of injuries sustained in a motor vehicle 
accident in service, compliance with the duty to assist 
provisions of VCAA is not shown.  Although adequate notice of 
VCAA was issued in September 2002 and April 2004, additional 
pertinent medical evidence, a private medical statement dated 
in February 2005, was received at the Board after the last 
adjudication of the matter in a March 2003 supplemental 
statement of the case (SSOC), without a waiver of agency of 
original jurisdiction adjudication.  The Board notes that 
pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), any pertinent 
evidence, not previously reviewed at the RO, but received 
from the veteran prior to the transfer of the VA claims file 
to the Board, or evidence which is accepted first at the 
Board, must be initially reviewed by the agency of original 
jurisdiction (the VA RO), unless this procedural right is 
waived by the veteran or his representative.  Although the 
Board requested a signed waiver in August 2005, the veteran's 
response did not include the requested waiver-the veteran 
did not comply with the one italicized sentence instruction: 
"Please check one of the boxes on this page."  With no 
waiver in this case, the remaining issues on appeal must be 
remanded.  

When the agency of original jurisdiction (VA RO) receives 
evidence relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case (SOC) or a prior SSOC, it must prepare another SSOC 
reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2004).  
There is no legal authority for a claimant to waive, or the 
RO to suspend, this requirement.  Cf. 38 C.F.R. § 20.1304(c).  
The Board does not have authority to issue a supplemental 
statement of the case.  Therefore, the instant case on appeal 
must be remanded so that the February 2005 private medical 
statement might be reviewed by the RO.  38 C.F.R. § 19.9.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should readjudicate the 
claims of entitlement to service 
connection for disorders of the head, 
neck, low back, bilateral knees and hips, 
claimed as residuals of injuries 
sustained in a motor vehicle accident in 
service to include consideration of the 
the evidence received after the March 
2005 SSOC was issued.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that any 
additional indicated development is 
complete.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


